Citation Nr: 0709913	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for gouty arthritis 
(degenerative joint disease of the knees, or non-ossifying 
fibroma of the talus, right ankle).


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran failed to appear for a February 2007 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing. Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).

The Board notes that January 2004 rating decision included 
the issue of service connection for hepatitis C.  The veteran 
submitted a timely notice of disagreement; however, in his 
substantive appeal he only elected to only appeal the issues 
of service connection for hypertension and gouty arthritis 
(degenerative joint disease of the knees, or non-ossifying 
fibroma of the talus, right ankle).  In an October 2005 
letter, the veteran filed a claim for service connection for 
hepatitis C.  Therefore, as the veteran has not filed a 
substantive appeal for the issue of service connection for 
hepatitis C, it is not currently before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the veteran stated that he had twenty 
years of National Guard service after his active duty and was 
diagnosed with hypertension during his National Guard 
service.  He submitted National Guard medical records showing 
a diagnosis of hypertension in April 1988.  However, there 
are no other National Guard records associated with the 
claims file.  Specifically, there are no personnel records 
from the National Guard associated with the claims file; the 
Board feels that an effort should be made to specifically 
verify any periods of active duty for training (ACDUTRA) or 
inactive duty training (INACDUTRA).  Additionally, an attempt 
should be made to obtain medical treatment records from the 
National Guard.  

The Board also notes that the veteran reported treatment with 
Dr. B. in his July 2003 claim and has provided the 
physician's address in several letters.  In a July 2003 
letter, the RO informed the veteran that he needed to 
complete a VA Form 21-4142; in response, the veteran sent the 
physician's name and address.  The Board notes that the duty 
to assist is not a "one-way street" and that the veteran 
must provide the required information to assist in the 
development.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
(1) are fully complied with and satisfied.  
This includes notifying the veteran of all 
five elements of a service connection claim 
which include: (1) veteran status; (2) 
existence of a disability; (3) a connection 
between the veteran's service and the 
disability; (4) degree of disability; and 
(5) effective date of the disability as 
described in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request verification of periods of 
ACDUTRA and INACDUTRA.  

3.  Request medical records from the Texas 
National Guard. 

4.  Inform the veteran that if wants the 
records from Dr. B to be considered, he 
must submit them.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



